On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded. See Ex parte City of Geneva, 707 So.2d 626 (Ala.1997). In compliance with the Supreme Court’s opinion, the judgment of the trial court is now reversed and this case is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.